142 Mich. App. 19 (1985)
368 N.W.2d 892
PEOPLE
v.
TERRY JAMES
Docket No. 75558.
Michigan Court of Appeals.
Decided April 15, 1985.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, Robert E. Weiss, Prosecuting Attorney, and Donald A. Kuebler, Chief, Appellate Division, for plaintiff.
Donna J. Cummings, for defendant on appeal.
Before: M.J. KELLY, P.J., and BEASLEY and M.R. STEMPIEN,[*] JJ.
M.R. STEMPIEN, J.
On September 14, 1983, defendant pled guilty to armed robbery, MCL 750.529; MSA 28.797, and afterwards was sentenced to from 20 to 40 years' imprisonment. He appeals as of right, first challenging the trial court's ruling that a confession he made was voluntarily given and second arguing that his sentence was excessive. We affirm.
We will not review defendant's first claim of error for it was waived by his plea of guilty. The fact that defendant made a confession which could have been suppressed did not undercut the state's authority or ability to proceed with the trial because the state had other evidence against defendant at its disposal. People v Alvin Johnson, 396 Mich. 424, 444; 240 NW2d 729 (1976).
As to defendant's second claim of error, we note that a trial judge's failure to sentence a criminal defendant to the precise sentence range indicated by the Sentencing Guidelines Manual does not necessitate resentencing. The guidelines are just *21 what that word indicates, guidelines. They only assist the sentencing judge in the very difficult task of imposing sentence. They permit the court to assess quickly and consistently its current case vis-a-vis similar cases statewide. However, each sentence must be tailored in the court's discretion and imposed according to the facts and circumstances at hand. Accordingly, the sentencing judge is free to exercise reasonable discretion to depart from the guidelines to develop a sentence best suited for the case before him or her. The judge is simply required to make a record of the reasons for such discretionary departure. Administrative Order 1984-1, 418 Mich. lxxx.
In this case, although the sentencing court did depart from the recommendations outlined in the guidelines, it properly stated its reasons for doing so; therefore, no error exists.
In reviewing the sentence imposed in this case, we do not find that the sentencing court abused its discretion. People v Coles, 417 Mich. 523, 550-551; 339 NW2d 440 (1983).
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.